Citation Nr: 0630279	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
degenerative changes of the low back.

2.  Entitlement to service connection for post-traumatic 
degenerative changes of the right knee.

3.  Entitlement to a higher initial rating for status post 
stress fracture of right fifth metatarsal with mild bony 
expansion, currently evaluated as 10 percent disabling. 

4.  Entitlement to an initial compensable rating for venereal 
warts.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

Because the veteran has disagreed with the initial ratings 
assigned for the service-connected venereal warts and right 
fifth metatarsal fracture disabilities, the Board has 
recharacterized those issues as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In January 2005 the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videoconference 
hearing. A transcript of that hearing is of record.

This case was previously before the Board in June 2006 at 
which time the Board requested an Independent Medical 
Evaluation (IME). The appellant and his representative were 
provided with copies of the IME report and in July 2006, 
waived initial review of this additional evidence by the RO. 



FINDINGS OF FACT

1.  The veteran's post-traumatic degenerative changes of the 
low back as likely as not originated during active service.

2.  The veteran's post-traumatic degenerative changes of the 
right knee as likely as not originated during active service.

3.  Impairment of the veteran's foot due to status post 
stress fracture of right fifth metatarsal with mild bony 
expansion, does not more nearly approximate moderately severe 
than moderate; the service-connected disability is productive 
of no ankle impairment.

4.  The veteran's venereal warts require occasional treatment 
with cryotherapy for five to six warts for control of his 
symptoms; the venereal warts do not cover an exposed surface 
or extensive area.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the appellant's 
favor, post-traumatic degenerative changes of the low back 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2. With resolution of reasonable doubt in the appellant's 
favor, post-traumatic degenerative changes of the right knee 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right 5th metatarsal 
(little toe), with mild bony expansion, have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5271, 5284 
(2006).

4.  The criteria for a initial compensable rating for 
venereal warts have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. 4.118, Diagnostic Codes 
7801 - 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of her 
claim. 

In fulfillment of these requirements, the RO issued VCAA 
development letters and notification letters including in 
January 2003, and March 2003, and notification letters 
including those dated in November 1999, June 2001, July 2003, 
February 2004, and May 2006, specifically addressing the 
veteran's claims. These letters appropriately notified the 
veteran what VA would do and what the veteran must do in 
furtherance of the claims, and together with other documents 
on file informed of evidence of record pertinent to the 
claims, as well as the need for his assistance in obtaining 
any further evidence in support of his claims. The letters 
requested that the veteran supply information on medical 
providers who examined him, notified him of evidence still 
needed, and what he could do to assist with his claims, and 
what evidence he needed to substantiate his claim. The 
letters also informed the veteran that he should submit 
pertinent evidence in his possession that would further the 
claims, and that it was ultimately his responsibility to see 
that evidence was received in support of the claims. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that during the pendency of the appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, herein 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between service and the disorder which is the basis of claim; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a claim for benefits, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's service 
connection claims. Therefore, no further development under 
the VCAA or implementing regulations is required for these 
claims. Additionally, the Board finds no prejudice to the 
veteran in this regard as the veteran has been adequately 
informed by the VCAA letters of record, of the need for 
evidence of current disability, and a medical nexus between 
the claimed disability and military service. In a March 2004 
supplemental statement of the case, the veteran was further 
adequately advised of the reasons for the continued denial of 
higher ratings, and the RO provided notification pertinent to 
the degree of disability and effective dates. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claims. The veteran's 
service medical records, and post-service records of VA and 
private treatment are of record. The veteran has been 
afforded appropriate VA examinations. He was also afforded a 
hearing before the Board in January 2005. The veteran and his 
representative have also been provided with adequate 
opportunity to submit evidence and argument in support of the 
claim, and have done so. They have not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information. The Board is 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations. 
Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).Therefore, to decide the claims on 
appeal would not be prejudicial error to the veteran. Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

The veteran essentially asserts that his current right knee, 
and back disabilities originated in service, and resulted in 
his current disabilities.  

The service medical records reflect a history of venereal 
warts, and repeated complaints of low back pain described as 
strain in February 1999, and as muscle ache and mechanical 
back pain, right knee pain and knee strain. In February 1999, 
prior to separation, the veteran underwent bone scan for 
reports of unresolved low back pain for two months causing 
change in normal walking gait and right knee and ankle pain. 
Impression was of focus of increased activity within the base 
of the right fifth metatarsal which may represent a stress 
fracture; focus of increased activity within the region of 
the right anterior inferior calcaneus which may represent 
post traumatic degenerative or gait related changes; stress 
fracture could not be entirely excluded. 

Service medical records also show May 1999 separation 
examination noting multiple (six) small genital warts over 
dorsum of shaft of penis. The medial right heel was also ttp 
(tender to palpation/pressure). There were negative swelling, 
and full assisted range of motion; ttp medial -lateral aspect 
of proximal tibia, full assisted range of motion and negative 
effusion, stable joint; ttp right paralumbar musculature, 
with negative neurological signs. The examiner reported 
diagnoses of chronic mechanical low back pain, stress 
fracture right proximal tibia, post right calcaneus, and 
venereal warts.

The post-service medical evidence shows March 2000 x-rays of 
the right knee and foot were unremarkable. On October 2001 VA 
examination, complaints were of low back pain off and on, 
with no radiation or numbness in to the lower extremities; 
intermittent pain and weakness in the right knee with 
occasional giving way, and constant pain in the right lateral 
foot, with a 'big bubble causing discomfort due to pressure 
from a shoe, and no ankle pathology or symptoms. As regards 
the right foot, there was bony protuberance along the right 
lateral midfoot at the base of the fifth metatarsal shaft. 
Feet had lowered arches. Heel and toe walking were done well. 
Both ankles had full range of motion with plantar flexion 
from 0-45 degrees, eversion and inversion normal. There was a 
large lump along the lateral side of the right foot. X-rays 
revealed the proximal fifth metatarsal shaft to be expanded 
proximally more than what is usually seen.  

October 2001 lumbosacral spine x-rays show an impression of 
mild L5 retrolisthesis, contributing to an appearance of 
lumbosacral junction neuroforamen narrowing, with clinical 
correlation suggested. The knees showed full range of motion 
bilaterally, with onset of stiffness. Ligaments were normal 
without instability. There was bilaterally leg alignment 
without visible atrophy. Diagnoses included a normal lumbar 
spine, a normal right knee (MRI pending); status post stress 
fracture of base of right fifth metatarsal with mild bony 
expansion and otherwise complete healing; and a normal right 
ankle. An April 2002 addendum noted that MRI (magnetic 
resonance imaging) of the knee was normal and showed no 
evidence of internal derangement.

VA outpatient treatment notes from March 2000 to April 2002 
reflect complaints of pain of the right foot, knee, hip, and 
low back. In a June 2002 rating decision, the RO granted 
service connection for status post stress fracture, base of 
right fifth metatarsal with mild bony expansion, with an 
evaluation of 10 percent effective from June 19, 1999. 
Service connection was denied for chronic back pain and right 
knee condition.

In a January 2003 handwritten addendum, the examiner noted 
that mild L5 retrolisthesis on MRI refers to the positioning 
of the L5 in relation to the sacrum, and in severe cases, 
hypertrophic bone changes can be implicated. The examiner 
noted that the veteran's lumbar spine was judged to be within 
normal limits, and opined that the diagnosis was not related 
to military service.

A Workers compensation claim dated in March 2003 reflects 
employment at a lumber company, and that the veteran had a 
history of low back strain/pain. 

Evidence received in April 2003 reflected private treatment 
for venereal warts. The veteran gave a history of diagnosis 
approximately five years prior, treated with cryotherapy in 
service, with good resolution. He noted recurrence over the 
prior year and a half. On examination, there were 4-5 warts 
over the shaft of the penis, extending down just under the 
head, without pain or enlargement. There were no lesions 
elsewhere on the genital areas, no discharge, blood, or 
burning. There were no fever, chills, night sweats, decreased 
appetite or weight loss, and no groin swellings. The warts 
were treated with cryotherapy. On March 2003 follow-up 
examination, assessment was of six scabbed lesions over the 
shaft and one lesion over the corona of the glans, healing 
well, with no excoriation, discharge, bleeding, or tenderness 
to palpation. 

The veteran underwent May 2003 VA examination for warts. 
Examination showed 5 hypopigmented areas on the shaft 
resulting from recent cryotherapy treatment in April 2003. 
The areas were healing well with no visible warts, evidence 
of infection, erythema, drainage, and were flat, superficial, 
with no induration. One old scar was depressed approximately 
1mm and measured 3mm in size from treatment while in service. 
All scars were nontender. Scrotum and testes were all normal, 
with no discharge or drainage, and inguinal nodes were within 
normal limits. Assessment was venereal warts, related to 
military service with no evidence of current Chlamydia.

In a June 2003 rating decision, the RO granted service 
connection for venereal warts, evaluated as 0 percent 
effective from October 15, 2002. In a July 2003 notice of 
disagreement, the veteran asserted that a compensable 
evaluation was warranted for the warts, and he also asserted 
compensation for psychological damage secondary to the warts 
disability. The veteran appealed the decision. In a September 
2003 rating decision, the RO denied service connection for a 
psychiatric condition secondary to warts, however, the 
veteran did not appeal that decision.

On December 2003 VA examination of the right foot, with noted 
review of the records by the examiner, the veteran complained 
of intermittent discomfort several times a week, usually 
associated with stiffness. He denied swelling, heat, redness, 
fatigability, or lack of endurance. He had discomfort with 
prolonged standing, walking, running, bending, lifting, 
alleviated with rest and hot soaks. He wore no corrective 
shoes, cane, brace, or crutches. Physical examination 
revealed minimal palpable tenderness. The veteran was able to 
rise on both heels and toes. There was no overt palpable 
deformity. Gross neurovascular status was intact. X-ray of 
the right foot showed good bone density, and failed to reveal 
obvious fracture, dislocation, osseous erosion, or soft 
tissue abnormality, and was described as normal. The veteran 
related that because of his fracture which is no longer 
present, and his right knee, he felt he was overcompensating 
and causing his back problem. The examiner concluded that 
physical examination and x-rays were negative for any 
evidence of fifth metatarsal fracture, and it is not likely 
causing overcompensation related to service.

December 2003 VA knee examination x-rays showed mild medial 
compartment joint space narrowing. Diagnosis was of very 
early degenerative disease, signs of early arthritic change 
which is a normal aging process. The examiner opined that it 
is not likely that any current diagnosed right knee condition 
had its onset during service.

On December 2003 VA back examination, x-rays showed very mild 
retrolisthesis of L5-S1 as in the October 2001 VA 
examination. There was mild osteophyte formation and early 
arthritis of L4-L5 area. The examiner opined that it was not 
likely the back condition was related to service as that 
injury was muscular and the current injury was bony, and it 
was not likely that any overcompensating from the 5th 
metatarsal fracture was related to service. In a response to 
a February 2004 Memorandum requesting clarification, the same 
physician appended a note to the memorandum to the effect 
that the back disability was not aggravated by or caused by 
healed right 5th metatarsal fracture, and there were no 
residuals of the right 5th metatarsal fracture. 

A February 2004 examination/addendum reports the veteran's 
history of venereal warts removed on two occasions with 
liquid nitrogen, and currently asymptomatic. Physical 
examination revealed 4-5 mildly hypopigmented areas on the 
shaft of penis, from removal by liquid nitrogen, without 
evidence of drainage, discharge, induration, or infection. 
The largest of the very minimally hypopigmented areas was 
approximately 3 mm., and warts were on the shaft only, 
encompassing a body area of less than 0.5 percent. Diagnosis 
was venereal warts, removed with liquid nitrogen, virtually 
no remaining impairment.

In a January 2005 hearing before the undersigned, the veteran 
testified in support of his claims. In May 2006, the Board 
requested an orthopaedic specialist perform an independent 
medical evaluation (IME) with opinion as to the etiology of 
the veteran's back and right knee disabilities. On June 2006 
IME, the expert, Dr. Cheng, an orthopaedic physician and 
qualified medical evaluator, noted review of the veterans 
records. The IME report referenced pertinent facts from the 
veteran's records, and discussed the findings of all VA 
examinations and private medical records in the file, 
reflecting a thorough and detailed review of the claims file. 
The evaluator opined that based upon reasonable medical 
probability, it is more likely than not that a thin, young 
male who develops degenerative changes in the spine and knee 
is likely due to repetitive stress sustained during four 
years of service; and concluded that 55 percent of the 
veteran's disability should be apportioned to military 
service, and 45 percent to the natural history of 
musculoskeletal degeneration.

III.  Analysis

A. Service connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so. 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995). The Federal Circuit and the Court 
have both specifically rejected the "treating physician 
rule." See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993). Instead, in 
Guerrieri, the Court offered guidance on the assessment of 
the probative value of medical opinion evidence, and 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches. Id. at 470-71. See also 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases).

As regards the claims of service connection for low back and 
right knee degenerative disease, the Board is of the opinion 
that the veteran has a history of back pain in service. The 
most probative post-service evidence of record consists of 
the IME report that is definitive and well- reasoned with 
supportive argument distinguishing the basis of disagreement 
with the contrary VA opinions. The evaluator determined that 
a likely probability existed to relate the back and knee 
disabilities, given the veteran's history of treatment in 
service, to his military service. Although the VA examiner's 
opinions against the claim were also performed with review of 
the claims folder, they did not adequately discuss the bases 
of their opinions, nor reflect such thorough and detailed 
discussion of the pertinent facts, as performed by the IME 
physician, who clearly has expertise in the field and 
provided reasoning which the Board has found to be consistent 
with the evidence of record and persuasive. 

The Board exercises reasonable doubt in favor of the veteran 
by finding that post-traumatic degenerative arthritic changes 
of the low back and right knee are etiologically related to 
the veteran's military service, and the claims for service 
connection for these disabilities are therefore granted. 

B. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. As discussed 
above, with regard to initial rating cases, separate ratings 
can be assigned to separate periods of time, based upon the 
facts found - a practice known as "staged ratings." See 
Fenderson, supra. 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Right 5th Metatarsal 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is currently assigned a rating of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284, which 
provides that foot injuries, other, warrants a 10 percent 
evaluation if it is moderate, a 20 percent evaluation if it 
is moderately severe, or a 30 percent evaluation if it is 
severe.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Evaluation under Code 5283 for malunion or nonunion of tarsal 
or metatarsal bones is inapplicable, as this condition is not 
shown to exist in this case.

The evidence of record shows that the metatarsal fracture is 
well healed and is no longer evident on X-ray examinations. 
There is no functional impairment of the ankle due to the 
service-connected disability. The veteran is able to toe and 
heel walk and range of motion of the foot was normal. The 
only currently present disorder due to the fracture is mild 
bony expansion subject to pressure by a shoe, manifested by 
tenderness and pain resulting in functional impairment that 
can best be described as moderate. More recent January 2003 
VA examination shows that the veteran works five days a week 
on his feet, does not wear corrective shoes and had minimal 
palpable tenderness on examination. X-rays showed the foot as 
normal.

The Board has considered the veteran's contentions, to 
include complaints of pain, but the objective medical 
evidence shows that the functional impairment from the 
disability does not more nearly approximate moderately severe 
than moderate levels, and pain is already contemplated in the 
assigned rating. The Board has considered all other 
potentially applicable criteria, but has found no schedular 
basis for assigning a higher evaluation. In sum, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim for a higher schedular evaluation 
for this disability.

Venereal Warts

The RO has noncompensably rated the veteran's venereal warts 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806. 

The Board first notes that criteria for evaluating skin 
disorders were revised effective August 30, 2002. See 67 Fed. 
Reg. 49590- 49599 (July 31, 2002). The veteran filed his 
claim for service connection for various disabilities in 
October 1999. However, he did not file a claim for service 
connection for venereal warts until October 2002. Since the 
veteran filed his claim after the criteria for evaluating 
skin disorders were revised, only the revised regulations 
apply to the veteran's claim for a higher initial rating for 
this disability.

With regard to the revised regulations for rating of skin 
disabilities, under Diagnostic Code 7801 (effective as of 
August 30, 2002), scars, other than head, face, or neck, that 
are deep or that cause limited motion: area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10 percent 
rating.

Diagnostic Code 7802 provides that scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for superficial and unstable scars. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides a 10 percent 
rating for superficial scars that are painful on examination. 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See § 4.68 of this part on 
the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7819 provides that benign 
skin neoplasms are rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 provides for a 10 
percent rating when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed area is affected; or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.

After reviewing the evidence, the Board believes that the 
disability picture resulting from the veteran's venereal 
warts does not approximate the requirements for a compensable 
10 percent rating. The evidence shows that the veteran has 
some hypopigmented areas on the shaft of the penis, and has 
received treatment by cryotherapy once in service, and again 
approximately 5 years later in 2003. The warts are described 
as five to six, and as 3 mm. or less in size, and encompass a 
body area of less than 0.5 percent. Lesions are all well 
healed, superficial, painless, and without need for any 
systemic treatment. The Board has considered all other 
applicable codes, and finds that a compensable rating is not 
warranted under any other potentially applicable diagnostic 
code. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
evidence is insufficient to show that the veteran's symptoms, 
overall, are more accurately representative of deep scars, or 
superficial scars that are poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration, 
or superficial scars exceeding 39 sq. cm. in area, or of 5 
percent or more of an exposed surface or extensive area, or 
that require more than topical therapy during the past 12 
months. See DCs 7800 - 7819. Accordingly, the preponderance 
of the evidence is against the claim for a compensable or 10 
percent rating for the veteran's penile warts. 

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  In this regard, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1). There is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment.  There is no 
evidence of unusual circumstances to suggest that the veteran 
is not adequately compensated for the warts and right foot 
disabilities by the regular schedular rating schedule, which 
already contemplates average impairment of earning capacity. 
38 C.F.R. § 4.1.


ORDER

Service connection for post-traumatic degenerative changes of 
the low back is granted.

Service connection for post-traumatic degenerative changes of 
the right knee is granted.

An initial rating higher than 10 percent for status post 
stress fracture of right fifth metatarsal with mild bony 
expansion, is denied.

An initial compensable rating for venereal warts is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


